162 3 -/</
                               ELECTRONIC RECORD




COA #      05-13-00878-CR                       OFFENSE:        21.1


           Mario Lopez Jucup v. The State of
STYLE:    Texas                                 COUNTY:         Dallas

COA DISPOSITION:      MODIFY                    TRIAL COURT:    265th Judicial District Court


DATE: 11/24/2014                  Publish: NO   TC CASE #:      F-1055339-R




                        IN THE COURT OF CRIMINAL APPEALS



         Mario Lopez Jucup v. The State of
STYLE:   Texas                                       CCA#:             Ife23-A*
          PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW INCCA IS:                   DATE:

                                                    JUDGE:

DATE:O tllSfai                                       SIGNED:                            PC:

JUDGE:       ttJlA. UstsUsA                          PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                  REHEARING IN CCA IS:

                                                  JUDGE:




                                                                            ELECTRONIC RECORD